—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered February 17, 1993, convicting defendant, after a jury trial, of robbery in the first degree and robbery in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 18 years to life and 10 years to life, respectively, unanimously affirmed.
To the extent the prosecutor’s summation comments constituted vouching (see, People v Lovello, 1 NY2d 436, 438-439), the court’s curative instructions, which the jury is presumed to have followed, eliminated any prejudice. Defendant’s remaining claims of prosecutorial misconduct in summation are unpreserved either because defendant did not object (CPL 470.05 [2]) or did not seek further relief after the court sustained an objection (People v Medina, 53 NY2d 951, 952-953). In any event, if we were to review the challenged comments in the interest of justice, we would find that they *258were either fair responses to defendant’s summation or harmless in view of the overwhelming evidence of defendant’s guilt. The sentence, which was substantially less than the possible maximum, was a proper exercise of discretion, particularly in view of defendant’s prior criminal record. Concur—Sullivan, J. P., Ellerin, Wallach, Kupferman and Mazzarelli, JJ.